Determination of the respondent State Liquor Authority, dated January 18, 1973, canceling a restaurant liquor license issued to petitioner, modified, on the law and in the exercise of discretion, by substituting therefor a provision that the license be suspended for a period of 60 days, and as so modified, the determination confirmed, without costs and without disbursements. Although there is substantial evidence in the record to support respondent’s findings on the charges preferred against petitioner, under the circumstances we feel that the penalty of cancellation imposed was unduly excessive, and should have been limited as indicated herein. Concur — Nunez, Kupferman and Murphy, JJ.; Stevens, P. J., and Lane, J., dissent in part in the following memorandum by Lane, J.: I agree with the majority that there was substantial evidence to sustain the charges against the petitioner. However, I would also confirm the penalty of cancellation which was imposed since there was an improper concealment of material information (cf. Matter of Kendzie v. O’Connell, 283 App. Div. 256, 259; Matter of Wonderful Bar v. Hostetter, 24 AD 2d 1020).